EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah J. Knight (58,722) on 7/13/2022.

The application has been amended as follows: 
In the Claims –

1.  (Currently Amended) An optoelectronic system comprising:
a single walled carbon nanotube (SWNT) device, the SWNT device comprising a SWNT with a carrier-doping density; and
a stimuli generator capable of generating an optical, electrical, or magnetic stimuli, wherein the stimuli is capable of control of trion formation








DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 5/2/2022 has been received and will be entered.
Claim(s) 1-9 and 20 is/are pending.
Claim(s) 4, 6, 7, and 8 is/are withdrawn from consideration, but are rejoined below.
Claim(s) 9 is/are currently amended.
Claim(s) 20 is/are new.
Claim(s) 10-19 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 5/2/2022 at 4). These are persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1, 2, 3, and 5 under 35 U.S.C. 102(a)(1) as being anticiapted by Deria, et al., Potentiometric, Electronic, and Transient Absorptive Spectroscopic Properteis of Oxidized Single-Walled Carbon Nanotubes Helically Wrapped by Ionic, Semiconducting Polymers in Aqueous and Organic Media, J. Am. Chem. Soc. 2014; 136: 14193 – 14199 with Supporting Information (hereinafter “Deria at __”), the rejection is obviated by the Examiner’s amendment above. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 1, 2, 3, and 5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deria, et al., Potentiometric, Electronic, and Transient Absorptive Spectroscopic Properteis of Oxidized Single-Walled Carbon Nanotubes Helically Wrapped by Ionic, Semiconducting Polymers in Aqueous and Organic Media, J. Am. Chem. Soc. 2014; 136: 14193 – 14199 with Supporting Information (hereinafter “Deria at __”), the rejection is obviated by the Examiner’s amendment above. The rejection is WITHDRAWN.
III. With respect to the rejection of Claim(s) 1, 2, 3, and 5 under 35 U.S.C. 103 as being unpatentable over Deria, et al., Potentiometric, Electronic, and Transient Absorptive Spectroscopic Properteis of Oxidized Single-Walled Carbon Nanotubes Helically Wrapped by Ionic, Semiconducting Polymers in Aqueous and Organic Media, J. Am. Chem. Soc. 2014; 136: 14193 – 14199 with Supporting Information (hereinafter “Deria at __”), the rejection is obviated by the Examiner’s amendment above. The rejection is WITHDRAWN.

Allowable Subject Matter
I. Claims 1-9 and 20 are allowed.
The Election of Species set forth in the Restriction Requirement dated 10/18/2021 is WITHDRAWN. 
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. The Examiner’s Amendment above matured out of an Examiner Interview conducted via e-mail. The Interview Summary and emails are relied on for distinguishing from the references of record. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0013991 to Wang, et al. 
US 2017/0322081 to Wang, et al.
US 2018/0265779 to Wang, et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736